 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     NICHOLAS D. DICKINSON
 3   Assistant United States Attorney
     United States Attorney’s Office
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: (702) 388-6175
     nicholas.dickinson@usdoj.gov
 6   TIMOTHY FINLEY
     DANIEL ZYTNICK
 7   Trial Attorneys
     U.S. Department of Justice
 8   Consumer Protection Branch
     PO Box 386
 9   Washington, DC 20044
     Tel: (202) 307-0050, (202) 598-8337
10   timothy.t.finley@usdoj.gov
     daniel.e.zytnick@usdoj.gov
11
     Representing the United States of America
12

13                   UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA
14

15   UNITED STATES OF AMERICA,                   Case No.: 2:19-cr-00032-RFB-VCF

16                Plaintiff,                     UNITED STATES’ MOTION FOR
                                                 ALTERNATIVE VICTIM
17         vs.                                   NOTIFICATION PROCEDURES

18   PATTI A. KERN,

19                Defendant.

20

21         COMES NOW THE UNITED STATES OF AMERICA, by and through

22   Nicholas A. Trutanich, United States Attorney, Nicholas D. Dickinson, Assistant

23
 1   United States Attorney, and United States Department of Justice Trial Attorneys

 2   Timothy Finley and Daniel Zytnick, hereby respectfully move this Court pursuant

 3   to Title 18, United States Code, Section 3771(d)(2), for authorization to employ the

 4   victim notification procedures described below, in lieu of those prescribed by

 5   section 3771(a), (b) and (c), on the grounds that the number of crime victims in this

 6   case makes it impracticable to accord all of the crime victims the rights described

 7   in subsection 3771(a).

 8         The Crime Victims’ Rights Act (“the Act”) provides certain rights to victims
 9   in federal criminal proceedings. 18 U.S.C.§ 3771. Among the rights provided by the
10   Act are a victim’s right to “reasonable, accurate, and timely notice” of public court
11   proceedings, See 18 U.S.C. § 3771(a). The Act requires “[o]fficers and employees of
12   the Department of Justice and other departments and agencies of the United
13   States engaged in the detection, investigation and prosecution of crime make their
14   best efforts to see that crime victims are notified of, and accorded, the rights
15   described in subsection [3771](a),” 18 U.S.C. § 3771(c)(1), and it instructs the Court
16   to “ensure that the crime victim is afforded” those rights. 18 U.S.C. § 3771(b). The
17   Act defines a crime victim as “a person directly and proximately harmed” as a
18   result of the commission of a federal offense. Id. § 3771(e). Importantly, the Act
19   recognizes that for crimes involving numerous victims, the Court has discretion to
20   adopt procedures that will not unduly interfere with the criminal proceedings.
21   Thus, 18 U.S.C. §3771(d)(2) provides:
22

23
                                             2
 1              [i]n a case where the court finds that the number of crime
                victims makes it impracticable to accord all of the crime victims
 2              the rights described in subsection (a), the court shall fashion a
                reasonable procedure to give effect to this chapter that does not
 3
                unduly complicate or prolong the proceedings.
 4

 5         The Act places no limitations on the alternative procedures which a Court

 6   may fashion other than that the procedures be reasonable to effectuate the Act and

 7   that they not unduly complicate or prolong the proceedings. Id.

 8         In this case, the defendant is charged with conspiracy to commit mail fraud

 9   for engaging in a direct-mail scheme that sent fraudulent prize promotion mailings

10   to hundreds of thousands of consumers across the United States. The mailings

11   misled victims to believe that they would receive a large cash prize, ranging from

12   hundreds of thousands to several million dollars, if they paid a relatively small fee.

13   The victims did not receive the promised large sums of money. The government

14   determined there are hundreds of thousands of potential victims who paid a

15   delivery fee, generally $20 or $25 as directed by the fraudulent mailings.

16         This number of victims make compliance with the notification requirements

17   outlined in section 3771(a), (b) and (c) impracticable. Neither the government nor

18   the Court has the resources to accord all of the victims in this case the notice

19   required by subsection 3771(a). Therefore, due to the large number of victims in

20   this case, the Government intends to use the Justice Department’s website for

21   large cases, http://justice.gov/largecases/, to direct victims to a case-specific website

22   where all required notices will be posted.

23
                                              3
 1                                         CONCLUSION

 2         Based on the foregoing, the government requests the Court grant the motion

 3   for alternative victim notification procedures.

 4         DATED: this 10th day of April, 2019.

 5                                           NICHOLAS A. TRUTANICH
                                             United States Attorney
 6

 7                                           Nicholas D. Dickinson
                                             Assistant United States Attorney
 8

 9                                            /s/ Timothy Finley
                                             Timothy Finley, Trial Attorney
10                                           Daniel Zytnick, Trial Attorney
                                             Consumer Protection Branch
11

12

13

14

15

16

17

18

19

20

21

22

23
                                            4
 1                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                     Case No.: 2:19-cr-00032-RFB-VCF

 4                 Plaintiff,                      ORDER AUTHORIZING
                                                   ALTERNATIVE VICTIM
 5                 vs.                             NOTIFICATION PROCEDURES

 6   PATTI A. KERN,

 7                 Defendant.

 8

 9          This matter comes before the Court on the United States’ Motion for

10   Alternative Victim Notification Procedures. The Court finds that (1) the number of

11   potential victims in this case makes it impracticable to provide all the rights

12   provided under 18 U.S.C. 3771(a); (2) the “multiple crime victims” provision of the

13   Act applies to this case; and (3) the means of notifying potential victims as set forth

14   constitutes a “reasonable procedure” to give effect to and ensure compliance with the

15   notice provisions of the Act.

16          IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. 3771(d)(2), that the

17   United States is authorized to comply with 18 U.S.C. 3771(a) by posting information

18   relevant to victims in this case on the Justice Department’s website for large cases and the

19   U.S. Attorney’s Office public website.

20                                30th day of May, 2019.
            IT IS SO ORDERED this _____

21
                                                       ___________________________
22                                                     RICHARD F. BOULWARE
                                                       United States District Judge
23
                                               5
